                                             Case 8:20-ap-01149-SC     Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11    Desc
                                                                       Main Document    Page 1 of 42



                                              1 JOHN P. REITMAN (State Bar No. 80579)
                                                jreitman@landaufirm.com
                                              2 MONICA RIEDER (State Bar No. 263250)
                                                mrieder@landaufirm.com
                                              3 JACK A. REITMAN (State Bar No. 283746)
                                                jareitman@landaufirm.com
                                              4 LANDAU LAW LLP
                                                1880 Century Park East, Suite 1101
                                              5 Los Angeles, California 90067
                                                Telephone: (310) 557-0050
                                              6 Facsimile: (310) 557-0056

                                              7 Special Litigation Attorneys for
                                                Plaintiff Richard A. Marshack,
                                              8 Chapter 7 Trustee for Eagan Avenatti, LLP

                                              9

                                             10                         UNITED STATES BANKRUPTCY COURT

                                             11             CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                   LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                      ATTORNEYS AT LAW




                                             12 In re                                       Case No. 8:19-bk-13560-SC
                                             13 EAGAN AVENATTI, LLP                         Chapter 7
                                             14                      Debtor                 Adv. No. 8:20-ap-01149-SC
                                             15                                             SUMMONS SERVICE EXECUTED RE
                                                                                            SERVICE OF:
                                             16 RICHARD A. MARSHACK, CHAPTER 7
                                                TRUSTEE FOR EAGAN AVENATTI, LLP,
                                             17                                             1) COMPLAINT;
                                                              Plaintiff,
                                             18                                             2) EARLY MEETING OF COUNSEL AND
                                                v.                                          STATUS CONFERENCE INSTRUCTIONS;
                                             19                                             SUMMONS AND NOTICE OF STATUS
                                                SIMEON OSBORN, an individual,               CONFERENCE IN ADVERSARY
                                             20
                                                              Defendant.                    PROCEEDING [LBR 7004−1]; AND
                                             21
                                                                                            3) PLAINTIFF’S NOTICE OF REQUIRED
                                             22                                             COMPLIANCE WITH FRBP 7026 AND
                                                                                            LBR 7026-1
                                             23
                                                                                            Status Conference Date and Time:
                                             24
                                                                                            Date: January 6, 2021
                                             25                                             Time: 01:30 p.m.
                                                                                            Place: Courtroom 5C
                                             26                                                    411 W Fourth St.
                                                                                                   Santa Ana, CA 92701
                                             27

                                             28
                                             Case 8:20-ap-01149-SC        Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11            Desc
                                                                          Main Document    Page 2 of 42



                                              1          Plaintiff Richard A. Marshack, Chapter 7 Trustee submits the Declaration of Anastasia

                                              2 Vedrova reflecting the Plaintiff’s service of:

                                              3          1.     Complaint for Avoidance and Recovery of Voidable Transfers;

                                              4          2.     Early Meeting of Counsel and Status Conference Instructions; Summons and Notice

                                              5 of Status Conference; and

                                              6          3.     Notice of Required Compliance with Federal Rule of Bankruptcy Procedure 7026

                                              7 and Local Bankruptcy Rule 7026-1.

                                              8

                                              9 Dated: October 21, 2020                     LANDAU LAW LLP
                                             10

                                             11
                                                                                            By____/s/ Jack A. Reitman__________________
                   LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP




                                             12                                                     Jack A. Reitman
                      ATTORNEYS AT LAW




                                                                                            Special Litigation Attorneys for
                                             13
                                                                                            Plaintiff Richard A. Marshack,
                                             14                                             Chapter 7 Trustee for Eagan Avenatti, LLP

                                             15

                                             16

                                             17

                                             18
                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                                 1
Case 8:20-ap-01149-SC   Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11   Desc
                        Main Document    Page 3 of 42
Case 8:20-ap-01149-SC   Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11   Desc
                        Main Document    Page 4 of 42




                            EXHIBIT 1
                                        Case 8:20-ap-01149-SC       Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11            Desc
                                                                    Main Document    Page 5 of 42
                                           Case 8:20-ap-01149-SC     Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40        Desc
                                                                     Main Document    Page 1 of 21



                                            1 JOHN P. REITMAN (State Bar No. 80579)
                                              jreitman@landaufirm.com
                                            2 MONICA RIEDER (State Bar No. 263250)
                                              mrieder@landaufirm.com
                                            3 JACK A. REITMAN (State Bar No. 283746)
                                              jareitman@landaufirm.com
                                            4 LANDAU LAW LLP
                                              1880 Century Park East, Suite 1101
                                            5 Los Angeles, California 90067
                                              Telephone: (310) 557-0050
                                            6 Facsimile: (310) 557-0056
                                            7 Special Litigation Attorneys for
                                              Plaintiff Richard A. Marshack,
                                            8 Chapter 7 Trustee for Eagan Avenatti, LLP
                                            9
                                           10                         UNITED STATES BANKRUPTCY COURT
                                           11             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
                                           12 In re                                           Case No.: 8:19-bk-13560-SC
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                           13 EAGAN AVENATTI, LLP,                            Chapter 7
                                           14                      Debtor.
                                                                                              Adv. No.:
                                           15
                                                                                              COMPLAINT FOR AVOIDANCE AND
                                           16 RICHARD A. MARSHACK, CHAPTER                    RECOVERY OF VOIDABLE
                                                                                              TRANSFERS
                                           17 7 TRUSTEE FOR EAGAN AVENATTI,
                                              LLP,
                                           18
                                                                   Plaintiff,
                                           19
                                                   v.
                                           20
                                           21 SIMEON OSBORN, an individual,
                                           22                             Defendant.

                                           23
                                           24
                                           25
                                           26

                                           27
                                           28




                                                                                  EXHIBIT 1
                                                                                     3
                                        Case 8:20-ap-01149-SC           Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                       Desc
                                                                        Main Document    Page 6 of 42
                                          Case 8:20-ap-01149-SC         Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                Desc
                                                                        Main Document    Page 2 of 21



                                           1          Plaintiff is Richard A. Marshack, chapter 7 trustee (“Trustee”) for the bankruptcy estate
                                           2 (“Estate”) of Eagan Avenatti, LLP (“EA”). As the Trustee was not appointed until after EA filed
                                           3 bankruptcy on September 13, 2019 (the “Petition Date”), the Trustee does not have personal

                                           4 knowledge of the facts alleged below and therefore alleges those facts based upon the following:
                                           5 EA’s bank records, information in the public record concerning EA, Michael J. Avenatti
                                           6 (“Avenatti”) and his other related entities, information in the public record concerning defendant,
                                           7 information obtained from other proceedings in which EA, Avenatti or his other related entities
                                           8 were involved and information obtained from former clients of EA.
                                           9                                    JURISDICTION AND VENUE
                                          10          1. In accordance with the requirements of Local Bankruptcy Rule 7008-1, the Santa Ana
                                          11 Division of the United States Bankruptcy Court for the Central District of California (“Bankruptcy
                                          12 Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334, because the
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 claims asserted arise under Title 11 of the United States Code or arise in or relate to the Chapter 7
                                          14 case of the debtor, EA, currently pending in the Bankruptcy Court as Case No. 8:19-bk-13560-CB

                                          15 (“EA Bankruptcy Case”). The outcome of this adversary proceeding will have a significant effect
                                          16 on the Estate because it asserts claims for the return of property or the recovery of the value of
                                          17 assets fraudulently transferred by EA at the direction of its managing partner and affects the
                                          18 amount of money available for distribution to creditors of the Estate. The claims for relief in this
                                          19 Complaint constitute a core proceeding under 28 U.S.C. § 157(b)(2)(H). Regardless of whether
                                          20 this is a core proceeding, consent is given to the entry of final orders and judgment by the
                                          21 Bankruptcy Court. Defendant is notified that Fed. R. Bankr. P. 7012(b) requires defendant to state
                                          22 whether defendant does or does not consent to the entry of final orders and judgment by the
                                          23 Bankruptcy Court.
                                          24          2. Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409
                                          25 because the EA Bankruptcy Case is pending in this district and division. This Court also has
                                          26 personal jurisdiction over defendant.

                                          27                                               PARTIES
                                          28          3. Plaintiff, Richard A. Marshack, is the chapter 7 trustee of the EA Estate.

                                                                                                2


                                                                                       EXHIBIT 1
                                                                                          4
                                        Case 8:20-ap-01149-SC           Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                         Desc
                                                                        Main Document    Page 7 of 42
                                          Case 8:20-ap-01149-SC         Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40               Desc
                                                                        Main Document    Page 3 of 21



                                           1          4. Defendant Simeon Osborn (“Osborn” or “defendant”), is an individual residing in
                                           2 Seattle, Washington.
                                           3                                      GENERAL ALLEGATIONS

                                           4          5.       EA was a California based litigation law firm formed in the mid-2000s. At any
                                           5 given time, EA employed between seven to nine attorneys, and primarily handled plaintiff
                                           6 contingency matters, whereby the firm only received legal fees after a case was resolved in favor
                                           7 of EA’s client.
                                           8          6.       In 2011, Avenatti assumed control over the management of EA. From at least
                                           9 January 1, 2012, and at all relevant times thereafter, Avenatti was the managing partner of EA and
                                          10 owned at least 75% of the firm directly or indirectly through his personal corporation, Avenatti &
                                          11 Associates, APC (“A&A”). As EA’s managing partner, Avenatti at all relevant times controlled
                                          12 EA’s business and financial affairs and had exclusive and unfettered access to its business and
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 financial records (including its banking records).
                                          14          7.       At all times relevant to this Complaint, Avenatti was an attorney of national

                                          15 notoriety, including previously having acted through EA as class-counsel in cases such as
                                          16 Bahamas Surgery Center, LLC v. Kimberly-Clark Corporation, et al. (involving defective surgical
                                          17 gowns) and Greco v. NFL (a series of consolidated lawsuits relating to Super Bowl XLV in
                                          18 Dallas, Texas) and representing high profile clients such as Stephanie Clifford (also known as
                                          19 “Stormy Daniels”) and the alleged victims of R&B artist R. Kelly.
                                          20          8.       EA received substantial revenue from its operations but also incurred substantial
                                          21 liabilities. For example, in June 2011, EA was sued by its former co-counsel in a case, Stoll,
                                          22 Nussbaum & Polakov APC (“Stoll”). Stoll alleged that, in the case where EA and Stoll had been
                                          23 co-counsel, EA had received the entire settlement payment of $39 million from the defendants and
                                          24 had paid itself, another law firm, and the clients, but had wrongfully retained $5,465,314 to which
                                          25 Stoll was allegedly entitled under a fee-sharing agreement. At all times between June 2011 and
                                          26 the Petition Date, Stoll was seeking payment from EA of the $5,465,314 in fees and costs

                                          27 allegedly owed under the fee-sharing agreement, plus punitive damages, interest, etc.
                                          28          9.       In 2012, EA began to default on its tax obligations. For example, EA failed to file

                                                                                                    3


                                                                                        EXHIBIT 1
                                                                                           5
                                        Case 8:20-ap-01149-SC                 Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                   Desc
                                                                              Main Document    Page 8 of 42
                                          Case 8:20-ap-01149-SC               Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40            Desc
                                                                              Main Document    Page 4 of 21



                                           1 its partnership tax returns for 2011 and 2012 with the Internal Revenue Service (“IRS”) until
                                           2 March and October of 2014, respectively. EA simply never filed partnership tax returns with the
                                           3 IRS for tax years 2013 onwards. EA also failed to pay its annual limited partnership fee to the

                                           4 California Franchise Tax Board (the “FTB”) for 2011 and for every year from 2013 onwards.
                                           5              10.     At the same time that EA was defaulting on its tax obligations and allegedly in
                                           6 possession of more than $5 million Avenatti had caused EA to wrongfully divert from Stoll,
                                           7 Avenatti caused EA to disburse a substantial amount of EA funds (either directly or through A&A
                                           8 or another of Avenatti’s companies) to fuel Avenatti’s personal expenses and support his opulent
                                           9 lifestyle, for example: (i) Avenatti’s acquisition of a coffee company, owner of the “Tully’s”
                                          10 coffee chain, which Avenatti operated through a company owned by him called Global Baristas
                                          11 US LLC (“Global Baristas”); (ii) Porsche GT3 and Mercedes-AMG GT3 auto racing through
              LOS ANGELES, CALIFORNIA




                                          12 another company owned by him GB Autosport, LLC and other entities which owned, maintained
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 and operated Porsche and Mercedes race cars for Avenatti’s personal use in the United States and
                                          14 Europe;1 (iii) a Ferrari for Avenatti’s personal use (at approximately $4,000 a month); (iv)

                                          15 Avenatti’s acquisition of an indirect ownership interest in a private jet through Passport 420, LLC;
                                          16 (v) shopping sprees at Neiman Marcus and other luxury retail stores (court records document
                                          17 American Express charges between $60,000 and $70,000 a month); (vi) an ocean front residence
                                          18 in Laguna Beach, California purchased for $7.2 million in 2011 and sold for $12.6 million in
                                          19 2015; (vii) lavish trips to Mexico, Paris, and the French Riviera; (viii) making deposit and rent
                                          20 payments under an agreement to purchase a home on Lido Isle in Newport Beach, California for
                                          21 $15.75 million (which purchase never closed); and (ix) making substantial improvements to both
                                          22 the Laguna Beach house and the Lido Isle house.
                                          23              11.     Given that EA was expending exorbitant amounts, directly or indirectly, to support
                                          24 Avenatti’s opulent lifestyle and that EA received no benefit from the expenditures, it is
                                          25 unsurprising that EA ended up in financial difficulties. Those difficulties manifested both in
                                          26 nonpayment of additional debts and in EA seeking to obtain loans to fund its operations.

                                          27
                                               1
                                                   EA also purchased a Porsche GT3 race car on Avenatti’s behalf.
                                          28

                                                                                                           4


                                                                                               EXHIBIT 1
                                                                                                  6
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                     Desc
                                                                       Main Document    Page 9 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40              Desc
                                                                       Main Document    Page 5 of 21



                                           1          12.    On February 15, 2014, EA failed to pay the annual profit bonus due to Jason Frank
                                           2 Law, PLC (“JFL”) for 2013 under an independent contractor agreement between EA and JFL. EA
                                           3 subsequently failed to pay substantial additional amounts to JFL under the same agreement,

                                           4 leading to JFL eventually obtaining a $10 million judgment for amounts EA failed to pay JFL
                                           5 from 2014 through 2016.
                                           6          13.    At or around the same time that EA failed to pay the 2013 bonus to JFL, Avenatti
                                           7 was seeking a loan for EA from The Peoples Bank (“Peoples Bank”), a bank located in
                                           8 Mississippi. Avenatti stated that the loan was primarily for “working capital” for EA. Avenatti
                                           9 submitted fraudulent documents to the bank in order to obtain the loan, including a balance sheet
                                          10 that overstated EA’s bank account balance by approximately $450,000, and a fake partnership tax
                                          11 return that overstated EA’s 2012 income by approximately $8 million. Even with the rosier
                                          12 picture of EA’s finances painted by the false documents, the bank required collateral pledges and a
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 personal guaranty to make a short-term loan of $2.75 million to EA. The first Peoples Bank loan
                                          14 was issued on March 14, 2014 and had a maturity date of June 15, 2014.

                                          15          14.    The first Peoples Bank loan was repaid from the proceeds of a settlement achieved
                                          16 by EA on behalf of a client in May 2014. Just six months later, in November 2014, Avenatti was
                                          17 again seeking a substantial loan from The Peoples Bank for EA’s “case costs and working
                                          18 capital.” Avenatti requested a $2.5 million line of credit, and again submitted fraudulent
                                          19 documents to the bank in support of the request, including a balance sheet that overstated EA’s
                                          20 bank account balance by approximately $700,000. However, again, even with the falsely
                                          21 optimistic picture of EA’s finances, the bank required guaranties and pledges to secure the loan,
                                          22 and ultimately approved only a $500,000 one-year term loan, rather than the $2.5 million line of
                                          23 credit requested by Avenatti.
                                          24          15.    The second Peoples Bank loan was issued on December 12, 2014. The loan was
                                          25 secured by an assignment of the first $500,000 in attorneys’ fees EA was due to receive from a
                                          26 specific case. EA received those fees in or around February 2015 but did not pay any portion of

                                          27 the fees towards the Peoples Bank loan. Nor did EA repay the loan by its maturity date of
                                          28 December 12, 2015. It was only after the bank repeatedly demanded payment from Avenatti and

                                                                                               5


                                                                                      EXHIBIT 1
                                                                                         7
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                       Desc
                                                                       Main Document    Page 10 of 42
                                         Case 8:20-ap-01149-SC         Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                Desc
                                                                       Main Document    Page 6 of 21



                                           1 threatened to send the loan to collections, that EA finally repaid the second Peoples Bank loan,
                                           2 approximately four months later.
                                           3          16.     As set forth above, by the beginning of 2015, EA had already defaulted on multiple

                                           4 tax obligations, was subject to a more than $5 million claim asserted by Stoll, was failing to pay
                                           5 substantial amounts owed to JFL, and had fraudulently obtained multiple loans to finance its
                                           6 operating costs. EA’s inability to keep its “head above water” financially resulted in even more
                                           7 desperate measures in 2015. In the first quarter of 2015, Avenatti diverted $4 million received by
                                           8 EA pursuant to a client settlement for his personal use. At the same time, he caused EA to stop
                                           9 paying payroll taxes to the IRS, taxes to the California Employment Development Department
                                          10 (“EDD”) and multiple trade creditors (e.g., providers of professional services associated with EA’s
                                          11 law practice). Between 2015 and 2017, EA accrued approximately $2.4 million in unpaid payroll
                                          12 taxes – including approximately $1.3 million in trust fund taxes that EA had withheld from
              LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 employees’ checks but never sent to the IRS.
                                          14          17.     By September 13, 2015, EA was generally not paying its debts as they became due.

                                          15 Several of the creditors who were not being paid have held unsecured claims against EA
                                          16 continuously from at least September 13, 2015, through the Petition Date, including but not
                                          17 limited to the IRS; the FTB; the EDD; and Baker, Keener & Nahra, LLP. These creditors hold
                                          18 claims that are allowable in the EA Bankruptcy Case under 11 U.S.C. § 502. Indeed, by the
                                          19 Petition Date, Avenatti had diverted for his personal use more than $10 million in clients’ funds
                                          20 (2015-18) and in excess of $16.5 million in EA funds.
                                          21          18.     The avoidable transfers that are alleged in this Complaint could not reasonably
                                          22 have been discovered by these creditors or EA’s other creditors until less than one year before the
                                          23 Petition Date. Avenatti had absolute control over EA’s business and financial records and bank
                                          24 accounts and intentionally did not share accurate information about EA’s business affairs or
                                          25 financial situation with third parties to avoid such persons from learning of his financial
                                          26 machinations to the detriment of EA’s legitimate creditors. The transfers at issue are payments of

                                          27 money between private parties, so there is no public record of those transfers from which a
                                          28 creditor could have learned of their existence. Instead, a creditor would have to acquire access to

                                                                                                6


                                                                                       EXHIBIT 1
                                                                                          8
                                        Case 8:20-ap-01149-SC         Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                         Desc
                                                                      Main Document    Page 11 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40               Desc
                                                                       Main Document    Page 7 of 21



                                           1 EA’s bank statements and other financial records to learn of the transfers at issue and their
                                           2 fraudulent nature. Given Avenatti’s willingness to falsify EA financial documents (as described
                                           3 above in connection with the Peoples Bank loans and as described below in connection with the

                                           4 first EA bankruptcy case) and his extreme resistance to producing accurate EA financial
                                           5 documents (as described below in connection with the JFL arbitration and the receivership
                                           6 proceeding), the creditors holding unsecured claims had no reasonable ability to obtain the
                                           7 accurate financial records of EA necessary to discover the transfers at issue and their fraudulent
                                           8 nature.
                                           9           19.   In 2016, JFL filed an arbitration claim against EA for amounts owed under the
                                          10 agreement between JFL and EA. Since some of the amounts payable to JFL were based on the
                                          11 amount of EA’s revenue, the agreement entitled JFL to receive various EA financial documents
              LOS ANGELES, CALIFORNIA




                                          12 for the period from 2013 onwards. JFL had been informally seeking those documents from
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 Avenatti for years without success. It wasn’t until JFL filed the arbitration proceedings and EA
                                          14 was ordered by the arbitration panel to produce financial records that EA produced any such

                                          15 records to JFL. Even then, EA refused to provide complete documentation (for example, although
                                          16 redaction was not permitted, EA redacted numerous entries on the bank statements that it
                                          17 provided). Ultimately, EA’s persistent refusal to comply with discovery orders caused the
                                          18 arbitration panel to impose heavy sanctions on EA.
                                          19           20.   In February 2017, the arbitration panel ordered Avenatti and two other individuals
                                          20 knowledgeable about EA’s finances to appear for depositions on or before March 3, 2017. The
                                          21 order made clear that the panel would consider the imposition of severe sanctions (including
                                          22 $10,000 sanctions against each individual personally) if Avenatti and the other individuals failed
                                          23 to comply with the order. Rather than appearing to give testimony regarding EA’s finances,
                                          24 Avenatti orchestrated the filing of an involuntary bankruptcy case against EA in the Middle
                                          25 District of Florida on March 1, 2017, to stay the arbitration proceedings.
                                          26           21.   Avenatti consented to EA being placed into Chapter 11 bankruptcy on March 10,

                                          27 2017, and the case was subsequently transferred to the Honorable Catherine E. Bauer in the
                                          28 Central District of California on May 16, 2017 (In re Eagan Avenatti, LLP, Case No. 8:17-bk-

                                                                                                   7


                                                                                       EXHIBIT 1
                                                                                          9
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                      Desc
                                                                       Main Document    Page 12 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40               Desc
                                                                       Main Document    Page 8 of 21



                                           1 11961-CB) (“2017 Bankruptcy”).
                                           2          22.     EA’s Schedules of Assets and Liabilities filed in the 2017 Bankruptcy listed
                                           3 approximately $19 million of unsecured debts owed by EA to approximately 33 different creditors

                                           4 – without including any amounts owed to Stoll or JFL, or the millions that Avenatti had stolen
                                           5 from EA clients.
                                           6          23.     The 2017 Bankruptcy was dismissed on March 15, 2018, as part of a structured
                                           7 settlement approved by the bankruptcy court. That structured settlement required EA, following
                                           8 the dismissal of the bankruptcy, to pay certain debts it owed to creditors, including the IRS, JFL,
                                           9 and various other creditors. Avenatti caused EA to misappropriate client funds to make the initial
                                          10 payment due under the settlement. Specifically, on March 14, 2018, EA received on behalf of one
                                          11 of its clients a settlement payment of approximately $8 million. Rather than paying the entire
              LOS ANGELES, CALIFORNIA




                                          12 amount to the client, as it was obligated to do, Avenatti diverted $4 million of those funds for his
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 own purposes and caused EA to transfer $2,828,423 of the those funds to the law firm
                                          14 representing Avenatti in the 2017 Bankruptcy. The law firm then distributed these funds to (1) the

                                          15 IRS, as the initial payment towards its claim against EA, (2) EA’s counsel in the 2017 Bankruptcy,
                                          16 and (3) counsel for the Official Committee of Unsecured Creditors in the 2017 Bankruptcy.
                                          17          24.     EA did not make any of the other payments owed under the settlement, except for a
                                          18 payment of $75,000 to the IRS. As a result of EA failing to make any payments to JFL, the
                                          19 bankruptcy court entered a judgment in favor of JFL and against EA in the amount of $10 million
                                          20 on May 22, 2018.
                                          21          25.     JFL’s judgment against EA was registered before the United States District Court
                                          22 for the Central District of California on August 31, 2018 and was assigned to Chief Judge Virginia
                                          23 A. Phillips [In re Eagan Avenatti, 8:18-cv-01644-VAP-KES].
                                          24          26.     As part of the district court proceeding, JFL moved for the appointment of an
                                          25 independent receiver for the assets of EA. Avenatti stipulated to the appointment of Brian Weiss
                                          26 as the Receiver for EA. Pursuant to that stipulation, on February 13, 2019, the District Court

                                          27 entered a Receivership and Restraining Order against EA and Avenatti.
                                          28          27.     Throughout the Receivership, Avenatti attempted to impede the Receiver in

                                                                                                8


                                                                                       EXHIBIT 1
                                                                                          10
                                        Case 8:20-ap-01149-SC                 Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                    Desc
                                                                              Main Document    Page 13 of 42
                                          Case 8:20-ap-01149-SC                Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                           Desc
                                                                               Main Document    Page 9 of 21



                                           1 recovering EA financial documents, first stating that he would turn over such documents, and then
                                           2 later stating that he did not know where they were. In or about April of 2019, it was discovered
                                           3 that Avenatti had caused EA’s computer servers containing EA’s books and records and other

                                           4 financial data to be moved to an off-site storage facility but refused to disclose this information to
                                           5 the Receiver for months. Eventually, when the Receiver located these computer servers, they
                                           6 were turned over to the U.S. Government in connection with criminal charges against Avenatti.
                                           7 Once the Receiver (and then later the Trustee) recovered the servers and forensic copies of the
                                           8 data contained therein, it was not possible to access the data due to the significant cost in doing so,
                                           9 and the fact that EA had only nominal available funds (the remainder had been “removed” by
                                          10 Avenatti).
                                          11              28.      On March 22, 2019, the United States Attorney for the Central District of
              LOS ANGELES, CALIFORNIA




                                          12 California filed a criminal complaint against Avenatti, initiating the criminal case known as U.S. v.
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 Avenatti, United States District Court for the Central District of California, SACR19-00061-JVS
                                          14 (“California Criminal Case”).2 The complaint in the California Criminal Case charged Avenatti

                                          15 with wire fraud for wrongfully diverting to his personal use millions of dollars belonging to EA’s
                                          16 clients, willfully causing EA to not pay approximately $2.4 million in payroll taxes to the IRS,
                                          17 including $1,279,001 in trust fund taxes that had been withheld from EA employees’ paychecks,
                                          18 causing EA to not file tax returns for the 2013 through 2017 tax years, bankruptcy crimes, bank
                                          19 fraud and other crimes. On April 4, 2019, the Grand Jury in the California Criminal Case indicted
                                          20 Avenatti on 36 counts for, inter alia, wire fraud, tax evasion, tax fraud, bank fraud, aggravated
                                          21 identity theft, bankruptcy crimes, perjury, and the theft of millions of dollars from EA’s former
                                          22 clients.
                                          23              29.      On September 13, 2019, Brian Weiss, as the Receiver for EA, filed a voluntary
                                          24 petition under Chapter 7 of Title 11 initiating this bankruptcy case.
                                          25
                                               2
                                                   This case is defined as the “California Criminal Case” to differentiate it from the two separate criminal cases
                                          26 pending against Avenatti in New York. On February 14, 2020, a jury in the Southern District of New York found
                                               Avenatti guilty of transmission of interstate communications with intent to extort (18 U.S.C. § 875(d)); attempted
                                          27 extortion (18 U.S.C. § 1951); and honest services wire fraud (18 U.S.C. § 1342, 1346) in United States v. Avenatti,
                                               No. 1:19-CR-373-PGG. These charges are in connection with Avenatti’s attempted extortion of Nike, Inc. for over
                                          28 $20 million.

                                                                                                              9


                                                                                                  EXHIBIT 1
                                                                                                     11
                                        Case 8:20-ap-01149-SC         Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                       Desc
                                                                      Main Document    Page 14 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40               Desc
                                                                       Main Document    Page 10 of 21



                                           1 Transfers made by EA to Osborn
                                           2          30.    Between March 26, 2014, and June 13, 2014, Avenatti caused EA to make
                                           3 $1,000,000 in transfers to Osborn for Avenatti’s personal benefit (“EA Transfers”). Specifically,

                                           4 these transfers were made as repayment for a loan made by Osborn to Global Baristas. EA (and
                                           5 its creditors) had no liability on this loan and received no value in exchange for the EA Transfers
                                           6 to Osborn. Global Baristas was an entity owned and controlled by Avenatti, and EA had no
                                           7 ownership interest in Global Baristas. A spreadsheet cataloging the EA Transfers is attached as
                                           8 Exhibit 1.
                                           9                                    FIRST CLAIM FOR RELIEF
                                          10        (Against Defendant, To Avoid 7-Year Transfers under 11 U.S.C. §§ 544(a), (b) and
                                          11                    Cal. Civ. Code §§ 3439.04(a)(1), 3439.07, and 3439.09(a), (c))
              LOS ANGELES, CALIFORNIA




                                          12          31.    The Trustee incorporates by reference and realleges paragraphs 1-30 of this
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 Complaint.
                                          14          32.    During the seven-year period immediately preceding the Petition Date, Avenatti

                                          15 directed and caused EA to make transfers of its property, including money, to or for the benefit of
                                          16 defendant, as listed in Exhibit 1. Those transfers are referred to herein as the “7-Year Transfers.”
                                          17          33.    The 7-Year Transfers were made by EA with the actual intent to hinder, delay, or
                                          18 defraud its creditors. Specifically, Avenatti caused EA to make these transfers to or for the benefit
                                          19 of the defendant to fund Avenatti’s opulent lifestyle and not to sustain or promote the business of
                                          20 EA, even though Avenatti knew that EA was subject to substantial creditor claims and the
                                          21 transfers reduced the amount of funds available to pay these creditors, and knew or consciously or
                                          22 recklessly chose to ignore facts known to him that strongly suggested that EA was in default on
                                          23 multiple obligations. Among other things, EA (i) had not filed federal tax returns since 2013; (ii)
                                          24 had not paid its annual limited partnership fee to the FTB for 2011 or 2013 onwards; (iii) was not
                                          25 paying payroll taxes to the IRS; (iv) was wrongfully retaining trust fund taxes withheld from its
                                          26 employees’ checks; (v) was not paying taxes owed to the EDD; (vi) was refusing to pay Stoll the

                                          27 more than $5 million owed to it that Avenatti had wrongful diverted for his personal use; (vii) was
                                          28 not paying millions of dollars owed to its clients whose funds Avenatti had wrongfully diverted

                                                                                               10


                                                                                       EXHIBIT 1
                                                                                          12
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                       Desc
                                                                       Main Document    Page 15 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40               Desc
                                                                       Main Document    Page 11 of 21



                                           1 for his personal use; (viii) was not paying the millions of dollars it owed to JFL under the
                                           2 independent contractor agreement with JFL; (ix) was not filing state and federal tax returns; and
                                           3 (x) was not paying the money it owed to multiple taxing authorities, including the IRS, the FTB,

                                           4 and the EDD, including more than a million dollars in trust fund taxes EA collected from its
                                           5 employees but failed to remit to the IRS. During the seven-year period, EA also defaulted on
                                           6 numerous other obligations, accrued millions of dollars of unsecured debt, and wrongfully
                                           7 withheld, and ultimately misappropriated additional millions of dollars of client funds to pay a
                                           8 small portion of its accrued debts.
                                           9          34.    Defendant did not take any of the 7-Year Transfers in good faith and/or EA did not
                                          10 receive reasonably equivalent value in exchange for the 7-Year Transfers. Specifically, defendant
                                          11 (i) knew or consciously or recklessly chose to ignore facts known to it that strongly suggested that
              LOS ANGELES, CALIFORNIA




                                          12 the transfers were of property or money belonging to EA because the transfers were identified as
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 emanating from that entity; (ii) knew or consciously or recklessly chose to ignore facts known to it
                                          14 that strongly suggested that the value, if any, that defendant provided in exchange for those

                                          15 payments was not for the benefit of and did not benefit EA or its creditors, and that such value, if
                                          16 any, conferred no or less than reasonably equivalent value upon EA or its creditors.
                                          17          35.    At all relevant times, the 7-Year Transfers were voidable under California Civil
                                          18 Code §§ 3439.04(a) and 3439.07 by one or more creditors who held and hold unsecured claims
                                          19 against EA that are allowable against its Estate under 11 U.S.C. § 502. These creditors include,
                                          20 without limitation, the IRS, the FTB, the EDD, JFL, EA clients whose funds Avenatti had
                                          21 wrongfully diverted from EA for his personal use, and Baker, Keener & Nahra, LLP.
                                          22          36.     For the reasons described above, the voidable transfers alleged in this claim for
                                          23 relief could not reasonably have been discovered by these creditors sooner than one year prior to
                                          24 the Petition Date.
                                          25                                   SECOND CLAM FOR RELIEF
                                          26        (Against Defendant, To Avoid 8-Year Transfers under 11 U.S.C. §§ 544(a), (b) and

                                          27                              Cal. Civ. Code §§ 3439.04(a) and 3439.07)
                                          28          37.    The Trustee incorporates by reference and realleges paragraphs 1-30 of this

                                                                                               11


                                                                                       EXHIBIT 1
                                                                                          13
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                       Desc
                                                                       Main Document    Page 16 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40               Desc
                                                                       Main Document    Page 12 of 21



                                           1 Complaint.
                                           2          38.    During the eight-year period immediately preceding the Petition Date, Avenatti
                                           3 directed and caused EA to make transfers of its property, including money, to or for the benefit of

                                           4 defendant, as listed in Exhibit 1. Those transfers are referred to as the “8-Year Transfers.”
                                           5          39.    The 8-Year Transfers were made by EA with the actual intent to hinder, delay, or
                                           6 defraud its creditors. Specifically, Avenatti caused EA to make these transfers to or for the benefit
                                           7 of the defendant to fund Avenatti’s opulent lifestyle and not to sustain or promote the business of
                                           8 EA, even though Avenatti knew that EA was subject to substantial creditor claims and the
                                           9 transfers reduced the amount of funds available to pay these creditors, and knew or consciously or
                                          10 recklessly chose to ignore facts known to him that strongly suggested that EA was in default on
                                          11 multiple obligations. Among other things, EA (i) had not filed federal tax returns since 2013; (ii)
              LOS ANGELES, CALIFORNIA




                                          12 had not paid its annual limited partnership fee to the FTB for 2011 or 2013 onwards; (iii) was not
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 paying payroll taxes to the IRS; (iv) was wrongfully retaining trust fund taxes withheld from its
                                          14 employees’ checks; (v) was not paying taxes owed to the EDD; (vi) was refusing to pay Stoll the

                                          15 more than $5 million owed to it that Avenatti had wrongful diverted for his personal use; (vii) was
                                          16 not paying millions of dollars owed to its clients whose funds Avenatti had wrongfully diverted
                                          17 for his personal use; (viii) was not paying the millions of dollars it owed to JFL under the
                                          18 independent contractor agreement with JFL; (ix) was not filing state and federal tax returns; and
                                          19 (x) was not paying the money it owed to multiple taxing authorities, including the IRS, the FTB,
                                          20 and the EDD, including more than a million dollars in trust fund taxes EA collected from its
                                          21 employees but failed to remit to the IRS. During the eight-year period, EA also defaulted on
                                          22 numerous other obligations, accrued millions of dollars of unsecured debt, and wrongfully
                                          23 withheld, and ultimately misappropriated additional millions of dollars of client funds to pay a
                                          24 small portion of its accrued debts.
                                          25          40.    Defendant did not take any of the 8-Year Transfers in good faith and/or EA did not
                                          26 receive reasonably equivalent value in exchange for the 8-Year Transfers. Specifically, defendant

                                          27 (i) knew or consciously or recklessly chose to ignore facts known to it that strongly suggested that
                                          28 the transfers were of property or money belonging to EA because the transfers were identified as

                                                                                               12


                                                                                       EXHIBIT 1
                                                                                          14
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                           Desc
                                                                       Main Document    Page 17 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                    Desc
                                                                       Main Document    Page 13 of 21



                                           1 emanating from that entity; (ii) knew or consciously or recklessly chose to ignore facts known to it
                                           2 that strongly suggested that the value, if any, that defendant provided in exchange for those
                                           3 payments was not for the benefit of and did not benefit EA or its creditors, and that such value, if

                                           4 any, conferred no or less than reasonably equivalent value upon EA or its creditors.
                                           5          41.     At all relevant times, the 8-Year Transfers were voidable under California Civil
                                           6 Code §§ 3439.04(a) and 3439.07 by the IRS. The IRS holds a substantial unsecured claim against
                                           7 EA that is allowable against its Estate under 11 U.S.C. § 502, and a significant portion of any
                                           8 funds the Trustee recovers on behalf of the Estate will be paid to the IRS on account of its claim.
                                           9 Pursuant to federal jurisprudence, state statutes of repose like those set forth in California Civil
                                          10 Code § 3439.09 are inapplicable to the IRS, and those statutes of repose are likewise inapplicable
                                          11 to the Trustee when standing in the position of the IRS pursuant to 11 U.S.C. § 544(b). Therefore,
              LOS ANGELES, CALIFORNIA




                                          12 under applicable non-bankruptcy law, the Trustee may reach back to January 1, 2012, to avoid and
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13 recover the 8-Year Transfers on behalf of the IRS and other creditors of the Estate.
                                          14                                     THIRD CLAIM FOR RELIEF

                                          15                  (Against Defendant, To Recover and Preserve Avoided Transfers
                                          16                            under 11 U.S.C. § 550(a)(1), (a)(2), and § 551)
                                          17          42.     The Trustee incorporates by reference and realleges paragraphs 1-30, 32-36 and 38-
                                          18 41 of this Complaint.
                                          19          43.     To the extent that defendant is an initial transferee of the transfers referred to in this
                                          20 Complaint and such transfers are avoided, defendant is strictly liable for their return and the
                                          21 Trustee is entitled to recover judgments in such amounts.
                                          22          44.     To the extent that defendant is not the initial transferee of the transfers referred to
                                          23 in this Complaint, defendant (i) is a subsequent transferees of the initial transferee of such
                                          24 payments, and (ii) did not take such transfers for value and/or in good faith and/or without
                                          25 knowledge of the voidability of such transfers. Each of the transfers referred to in this claim for
                                          26 relief is recoverable from defendant as a subsequent transferee of the transfers that Avenatti

                                          27 directed and caused EA to make to the initial transferees.
                                          28          45.     Under 11 U.S.C. § 551, any transfer avoided is automatically preserved for the
                                                                                                 13


                                                                                         EXHIBIT 1
                                                                                            15
                                        Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                       Desc
                                                                       Main Document    Page 18 of 42
                                          Case 8:20-ap-01149-SC        Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                Desc
                                                                       Main Document    Page 14 of 21



                                           1 benefit of the Estate.
                                           2          WHEREFORE, the Trustee, on behalf of the Estate, prays for judgment against defendant
                                           3 as follows:

                                           4          1.      On the First Claim for Relief, for a judgment against defendant that avoids the 7-
                                           5 Year Transfers;
                                           6          2.      On the Second Claim for Relief, for a judgment against defendant that avoids the 4-
                                           7 Year Transfers;
                                           8          3.      On the Third Claim for Relief, for a judgment against defendant that awards
                                           9 damages in an amount equal to the value of the transfers avoided under the First through Fourth
                                          10 Claims for Relief and/or that preserves the avoided transfers for the benefit of the Estate;
                                          11          4.      For pre- and post-judgment interest at the applicable legal rate on all damages and
              LOS ANGELES, CALIFORNIA




                                          12 sums awarded to the Trustee; and
L ANDAU L AW LLP
                 ATTORNEYS AT LAW




                                          13          5.      For such other relief as the Court deems just and proper.
                                          14

                                          15 Dated: October 20, 2020                          LANDAU LAW LLP
                                          16                                                  By_     /s/ Jack A. Reitman
                                                                                                      Jack A. Reitman
                                          17
                                                                                              Special Litigation Attorneys for
                                          18                                                  Plaintiff Richard A. Marshack,
                                                                                              Chapter 7 Trustee for Eagan Avenatti, LLP
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26

                                          27
                                          28

                                                                                               14


                                                                                       EXHIBIT 1
                                                                                          16
Case 8:20-ap-01149-SC   Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11   Desc
                        Main Document    Page 19 of 42


Case 8:20-ap-01149-SC   Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40   Desc
                        Main Document    Page 15 of 21




                            EXHIBIT 1
                                   EXHIBIT 1
                                      17
Case 8:20-ap-01149-SC                  Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11         Desc
                                       Main Document    Page 20 of 42
         Case 8:20-ap-01149-SC               Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40   Desc
                                             Main Document    Page 16 of 21




Eagan Avenatti LLP
Transfers to Simeon Osborn
                        Amount of EA Transfer to
Date of Transfer        Simeon Osborn              EA Account
              3/26/2014              $140,000.00   EA CBT 8461
              3/28/2014              $160,000.00   EA CBT 8461
              6/13/2014              $700,000.00   EA CBT 8461

Total                              $1,000,000.00




                                                                 EXHIBIT 1
                                                                    15
                                                           EXHIBIT 1
                                                              18
         Case 8:20-ap-01149-SC Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11 Desc
                               Main Document    Page 21 of 42
         Case 8:20-ap-01149-SC Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40 Desc
                               Main Document    Page 17 of 21
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                  (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                         DEFENDANTS
 5LFKDUG$0DUVKDFN&KDSWHU7UXVWHHIRU(DJDQ                                       6LPHRQ2VERUQDQLQGLYLGXDO
 $YHQDWWL//3
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
-RKQ35HLWPDQ0RQLFD5LHGHU-DFN$5HLWPDQ
/DQGDX/DZ//3&HQWXU\3DUN(DVW6XLWH
/RV$QJHOHV&$
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ 'HEWRU       Ƒ 86 Trustee/Bankruptcy Admin     Ƒ Debtor      Ƒ U.S. Trustee/Bankruptcy Admin
Ƒ &UHGLWRU     Ƒ 2WKHU                             Ƒ Creditor    Ƒ Other
Ƒ 7UXVWHH                                          Ƒ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

  $YRLGDQFHDQGUHFRYHU\RIYRLGDEOHWUDQVIHUV86&&DO&LY&RGH


                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                      FRBP 7001(6) – Dischargeability (continued)
Ƒ 11-Recovery of money/property - §542 turnover of property                        Ƒ 61-Dischargeability - §523(a)(5), domestic support
Ƒ 12-Recovery of money/property - §547 preference                                  Ƒ 68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ 13-Recovery of money/property - §548 fraudulent transfer                        Ƒ 63-Dischargeability - §523(a)(8), student loan
Ƒ 14-Recovery of money/property - other                                            Ƒ 64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                        (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ 21-Validity, priority or extent of lien or other interest in property            Ƒ 65-Dischargeability - other
                                                                                   FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property                                    Ƒ  71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                   Ƒ  72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)                         FRBP 7001(8) Subordination of Claim or Interest
                                                                                   Ƒ 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
Ƒ 51-Revocation of confirmation                                                    FRBP 7001(9) Declaratory Judgment
                                                                                   Ƒ 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              Ƒ
Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                            if unrelated to bankruptcy case)
Ƒ Check if this case involves a substantive issue of state law                     Ƒ Check if this is asserted to be a class action under FRCP 23
Ƒ &KHFNLIDMXU\trial is demanded in complaint                                   Demand $ 
Other Relief Sought


                                                                            EXHIBIT 1
                                                                               19
       Case 8:20-ap-01149-SC               Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                               Desc
                                           Main Document    Page 22 of 42

       Case 8:20-ap-01149-SC               Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                               Desc
                                           Main Document    Page 18 of 21
 B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
(DJDQ$YHQDWWL//3                                EN6&
DISTRICT IN WHICH CASE IS PENDING                 DIVISION OFFICE     NAME OF JUDGE
&HQWUDO'LVWULFW                                   6DQWD$QD           6FRWW&&ODUNVRQ
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


V-DFN$5HLWPDQ



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

                                                               -DFN$5HLWPDQ




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.

                                                              EXHIBIT 1
                                                                 20
       Case 8:20-ap-01149-SC                    Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                           Desc
                                                Main Document    Page 23 of 42
         Case 8:20-ap-01149-SC                   Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                                      Desc
                                                 Main Document    Page 19 of 21

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 JOHN P. REITMAN (State Bar No. 80579)
 jreitman@landaufirm.com
 MONICA RIEDER (State Bar No. 263250)
 mrieder@landaufirm.com
 JACK A. REITMAN (State Bar No. 283746)
 jareitman@landaufirm.com
 LANDAU LAW LLP
 1880 Century Park East, Suite 1101
 Los Angeles, California 90067
 Telephone: (310) 557-0050
 Facsimile: (310) 557-0056
 Attorney for Plaintiff 5LFKDUG$0DUVKDFN&K7UXVWHH

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISIONDIVISION

 In re:
 EAGAN AVENATTI, LLP,
                                                                          CASE NO.: 8:19-bk-13560-SC
                                                                          CHAPTER: 7
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
RICHARD A. MARSHACK, CHAPTER 7 TRUSTEE FOR
EAGAN AVENATTI, LLP,




                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                               Versus                                     CONFERENCE IN ADVERSARY PROCEEDING
                                                                                      [LBR 7004-1]
 SIMEON OSBORN, an individual,




                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom:                                       3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
                                                                      EXHIBIT 1
                                                                         21
       Case 8:20-ap-01149-SC                     Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                          Desc
                                                 Main Document    Page 24 of 42
         Case 8:20-ap-01149-SC                   Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                                      Desc
                                                 Main Document    Page 20 of 21


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
                                                                      EXHIBIT 1
                                                                         22
        Case 8:20-ap-01149-SC                    Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                           Desc
                                                 Main Document    Page 25 of 42
         Case 8:20-ap-01149-SC                   Doc 1 Filed 10/20/20 Entered 10/20/20 13:15:40                                      Desc
                                                 Main Document    Page 21 of 21


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
                                                                       EXHIBIT 1
                                                                          23
Case 8:20-ap-01149-SC   Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11   Desc
                        Main Document    Page 26 of 42




                            EXHIBIT 2
 Case 8:20-ap-01149-SC           Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11 Desc
                                Main Document     Page 27 of 42
Case 8:20-ap-01149-SC           Doc 3 Filed 10/20/20 Entered 10/20/20 16:00:51 Desc
                                Main Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT


                Early meeting of Counsel and Status Conference Instructions


   1. Service of Order. A copy of this Order re: Rule 26(f) Meeting, Initial Disclosures, and

Scheduling Conference must be served with the summons and complaint. The proof of service

of the summons and complaint must indicate that a copy of this order was served therewith.

   2. Local Bankruptcy Rule 7026-1. Compliance with Local Bankruptcy Rule 7026-1

(ALBR 7026-1") is required in ALL adversary proceedings.

   3. Rule 26(f) Meeting. Unless all defendants default, the parties must meet and confer

pursuant to Rule 26(f) of the Federal Rules of Civil Procedure (ARule 26(f) Meeting@) at least 21

days before the status conference date set forth in the summons. The status conference set

forth in the summons shall also serve as the initial Rule 16(b) Scheduling Conference in this

adversary proceeding.

       The parties are jointly responsible for arranging and attending the Rule 26(f) Meeting,

which may be conducted in person or by telephone. During the Rule 26(f) Meeting, the parties

must, at a minimum: (a) discuss the nature and basis of their claims and defenses and the

possibilities for a prompt settlement or resolution of the case; (b) make or arrange for the initial

disclosures required by Rule 26(a)(1); and ( c) develop a proposed discovery plan. The

discussion of claims and defenses must be substantive and meaningful. The parties are directed

to approach the Rule 26(f) Meeting cooperatively and in good faith.

   4. Initial Disclosures. Rule 26(a)(1) states that a party must, without awaiting discovery

request, provide to other parties:

           a. The name and, if known, the address and telephone number for each individual
              likely to have discoverable information - along with the subjects of that
              information - that the disclosing party may use to support its claims or defenses,
                                                EXHIBIT 2
                                                   24
 Case 8:20-ap-01149-SC          Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11 Desc
                               Main Document     Page 28 of 42
Case 8:20-ap-01149-SC          Doc 3 Filed 10/20/20 Entered 10/20/20 16:00:51 Desc
                               Main Document     Page 2 of 4



               unless the use would be solely for impeachment.

           b. A copy of - or a description by category and location - of all documents,
              electronically stored information, and tangible things that the disclosing party has
              in its possession, custody, or control and may use to support its claims or
              defenses, unless the use would be solely for impeachment;

           c. A computation of each category of damages claimed by the disclosing party - who
              must also make available for inspection and copying under Rule 34 the documents
              or other evidentiary material, unless privileged or protected from disclosure, on
              which each computation is based, including materials bearing on the nature and
              extent of injuries suffered; and

           d. For inspection and copying as under Rule 34, any insurance agreement under
              which an insurance business may be liable to satisfy all or part of a possible
              judgment in the action or to indemnify or reimburse for payments made to satisfy
              the judgment.

F.R.Civ.P.26(a)(1)(A). Rule 26(a)(1) requires a party to make its initial disclosures based on the

information that is reasonably available to it. A party is not excused from making its disclosures

because it has not fully completed its investigation of the case or because it challenges the

sufficiency of another party=s disclosures or because another party has not made its disclosures.

F.R.Civ.P.26(a)(1)(E).

   5. Alternative Dispute Resolution (AADR@). The parties must explore the feasibility of

ADR to reach a settlement or early resolution of the adversary proceeding. The specific reasons

for any decision not to participate in a form of early ADR must be explained in the Joint Status

Report. If the parties elect not to participate in an early ADR effort, the Court may nonetheless

direct the parties to ADR before trial

   6. Discovery Plan. At the Rule 26(f) Meeting, the parties must also discuss issues about

preserving discoverable information and develop a proposed discovery plan. The discussion

regarding discovery following the initial disclosures must address the relevance of the discovery

sought and the sequence and timing of such discovery, including whether the discovery will be

conducted informally or formally. The deadlines in the discovery plan must be mutually
                                                EXHIBIT 2
                                                   25
  Case 8:20-ap-01149-SC           Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11 Desc
                                  Main Document    Page 29 of 42
 Case 8:20-ap-01149-SC           Doc 3 Filed 10/20/20 Entered 10/20/20 16:00:51 Desc
                                 Main Document     Page 3 of 4



agreeable, with a view to achieve resolution of the case with a minimum of expense and delay.

      7. Joint Status Report. A status report must be filed within the time frames specified

within LBR 7016-1(a)(2). The Joint Status Report must contain the information set forth in

LBR 7016-1(a)(2), and a statement that the parties have completed the Rule 26(f) Meeting and

made the initial disclosures required by Rule 26(a)(1). The Joint Status Report shall also serve as

the written report of the Rule 26(f) Meeting. If Defendant(s) have not filed and served an answer

to the Complaint, a Unilateral Status report is due seven (7) days prior to the first status

conference hearing.

      8. Status Conference/Rule 16(b) Scheduling Conference. At the Rule 16(b) Scheduling

Conference, the Court will review the discovery plan set forth in the Joint Status Report and set

appropriate deadlines.

         Counsel representing any party in conjunction with the Rule 26(f) Meeting, Joint Status

Report, and Rule 16(b) Scheduling Conference must be authorized to bind the party on all

matters to be covered.

      9. Default. If no response to the complaint is timely filed, plaintiff should request entry of

default by the clerk prior to the status conference date set forth in the summons. F.R.Civ.P.55(a).

Plaintiff may also request entry of a default judgment by filing and serving an appropriate

motion. F.R.Civ.P.55(b)(2).

      10. Sanctions. Failure to comply with these instructions may subject the responsible

party and/or counsel to sanctions, which may include dismissal of the adversary

proceeding. The failure of either party to cooperate in the preparation of timely filing of a

Joint Status Report or appear at the status conference may result in the imposition of

sanctions under LBR 7016-1(f) or (g).

///
                                                 EXHIBIT 2
                                                    26
  Case 8:20-ap-01149-SC       Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11             Desc
                              Main Document    Page 30 of 42




Case 8:20-ap-01149-SC        Doc 3 Filed 10/20/20 Entered 10/20/20 16:00:51           Desc
                             Main Document     Page 4 of 4



   11. Joint Pre-Trial Order. Failure to timely file a Joint Pre-Trial order may subject the

responsible party and/or counsel to sanctions, which may include dismissal of the

adversary proceeding. The failure of either party to cooperate in the preparation of timely

filing of a Joint Pre-Trial Conference or appear at the Joint Pre-Trial Conference may

result in the imposition of sanctions under LBR 7016-1(f) or (g).

                                Honorable Scott C. Clarkson
                               United States Bankruptcy Judge




                                            EXHIBIT 2
                                               27
          Case 8:20-ap-01149-SC                    Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                           Desc
                                                   Main Document    Page 31 of 42

         Case 8:20-ap-01149-SC                    Doc 3-1 Filed 10/20/20 Entered 10/20/20 16:00:51                                           Desc
                                                    AP-Summons Page 1 of 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Jack A. Reitman
Landau Law LLP
1880 Century Park East
Suite 1101
Los Angeles, CA 90067
310−557−0050




Plaintiff or Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA − SANTA ANA
In re:

                                                                              CASE NO.:    8:19−bk−13560−SC

Eagan Avenatti, LLP                                                           CHAPTER:     7


                                                                              ADVERSARY NUMBER:         8:20−ap−01149−SC
                                                               Debtor(s).

Richard A. Marshack


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Simeon Osborn                                                                        PROCEEDING [LBR 7004−1]

                                                           Defendant(s)


TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
11/19/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                January 6, 2021
             Time:                01:30 PM
             Hearing Judge:       Scott C Clarkson
             Location:            411 W Fourth St., Crtrm 5C, Santa Ana, CA 92701



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC

                                                                          EXHIBIT 2
                                                                             28
        Case 8:20-ap-01149-SC                     Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                           Desc
                                                  Main Document    Page 32 of 42

      Case 8:20-ap-01149-SC                     Doc 3-1 Filed 10/20/20 Entered 10/20/20 16:00:51                                           Desc
                                                  AP-Summons Page 2 of 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: October 20, 2020




                                                                                        By:        "s/" Nickie Bolte
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC

                                                                       EXHIBIT 2
                                                                          29
           Case 8:20-ap-01149-SC                       Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                          Desc
                                                       Main Document    Page 33 of 42

         Case 8:20-ap-01149-SC                       Doc 3-1 Filed 10/20/20 Entered 10/20/20 16:00:51                                           Desc
                                                       AP-Summons Page 3 of 3



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC

                                                                            EXHIBIT 2
                                                                               30
Case 8:20-ap-01149-SC   Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11   Desc
                        Main Document    Page 34 of 42




                            EXHIBIT 3
                                             Case 8:20-ap-01149-SC      Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                Desc
                                                                        Main Document    Page 35 of 42




                                                 1 JOHN P. REITMAN (State Bar No. 80579)
                                                   jreitman@landaufirm.com
                                                 2 MONICA RIEDER (State Bar No. 263250)
                                                   mrieder@landaufirm.com
                                                 3 JACK A. REITMAN (State Bar No. 283746)
                                                   jareitman@landaufirm.com
                                                 4 LANDAU LAW LLP
                                                   1880 Century Park East, Suite 1101
                                                 5 Los Angeles, California 90067
                                                   Telephone: (310) 557-0050
                                                 6 Facsimile: (310) 557-0056
                                                 7 Special Litigation Attorneys
                                                   Plaintiff Richard A. Marshack,
                                                 8 Chapter 7 Trustee for Eagan Avenatti, LLP
                                                 9
                                                                           UNITED STATES BANKRUPTCY COURT
                                                10
                                                               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                11
                   LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP
                      ATTORNEYS AT LAW




                                                12 In re                                           Case No. 8:19-bk-13560-SC

                                                13 EAGAN AVENATTI, LLP,                            Chapter 7

                                                14                      Debtor                     Adv. No. 8:20-ap-01149-SC

                                                15                                                 PLAINTIFF’S NOTICE OF REQUIRED
                                                                                                   COMPLIANCE WITH FRBP 7026 AND
                                                16                                                 LBR 7026-1
                                                17 RICHARD A. MARSHACK, CHAPTER 7
                                                   TRUSTEE FOR EAGAN AVENATTI, LLP,                Status Conference Date and Time:
                                                18                                                 Date: January 6, 2021
                                                                 Plaintiff,                        Time: 01:30 p.m.
                                                19                                                 Place: Courtroom 5C
                                                   v.                                                     411 W Fourth St.
                                                20                                                        Santa Ana, CA 92701
                                                   SIMEON OSBORN, an individual,
                                                21
                                                                  Defendant.
                                                22
                                                23
                                                24
                                                25
                                                26

                                                27
                                                28




                                                                                       EXHIBIT 3
                                                                                          31
                                             Case 8:20-ap-01149-SC        Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                   Desc
                                                                          Main Document    Page 36 of 42




                                                1         TO ALL DEFENDANTS:
                                                2         PLEASE TAKE NOTICE that Richard A. Marshack, Chapter 7 Trustee for Eagan
                                                3 Avenatti, LLP, and the plaintiff in the above-captioned adversary proceeding hereby gives notice

                                                4 that compliance with the requirements under Rule 7026 of the Federal Rules of Bankruptcy
                                                5 Procedure as well as Local Bankruptcy Rule (“LBR”) 7026-1 is required. A copy of LBR 7026-1
                                                6 is attached hereto as Exhibit “A.”
                                                7
                                                    Dated: October 21, 2020                  LANDAU LAW LLP
                                                8
                                                9
                                               10                                            By____/s/ Jack A. Reitman__________________
                                                                                                     Jack A. Reitman
                                               11
                                                                                             Special Litigation Attorneys for
                   LOS ANGELES, CALIFORNIA
L ANDAU L AW LLP




                                               12                                            Plaintiff Richard A. Marshack,
                      ATTORNEYS AT LAW




                                                                                             Chapter 7 Trustee for Eagan Avenatti, LLP
                                               13
                                               14

                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26

                                               27
                                               28

                                                                                                      1


                                                                                          EXHIBIT 3
                                                                                             32
Case 8:20-ap-01149-SC   Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11   Desc
                        Main Document    Page 37 of 42




                        EXHIBIT A




                                   EXHIBIT 3
                                      33
Case 8:20-ap-01149-SC       Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                  Desc
                            Main Document    Page 38 of 42                                      ÿ
                                                                                                ÿ
                                                                                                ÿ
                                                                                   123ÿ56789ÿ
       ÿ
       ÿÿÿÿÿÿÿÿ!""ÿ#ÿÿÿ$%&ÿ!""'ÿ
             &ÿ!ÿ(!ÿ#ÿÿ)ÿ!)ÿÿ"ÿÿ(*$ÿ$ÿ"ÿ
             ÿ(!ÿ)(ÿ+ÿ"!+ÿ&ÿ%ÿÿ!ÿ,ÿ&ÿÿÿÿ!ÿÿ!ÿ
             $"$+ÿ"ÿÿÿ&&+ÿÿ&$!ÿ-ÿÿ!""'ÿ"!(ÿÿ
             ÿ&ÿ%ÿÿ&ÿ!ÿ(!ÿÿÿ)!ÿ)ÿ
       ÿ
  ./0ÿ 123456738ÿ/79ÿ:26;<9=ÿ57ÿ>7?@;AÿB65Cÿ3<;=DÿÿEÿ&&ÿÿÿ$ÿ(F&ÿ
       *ÿGHI%ÿJ"+ÿ"ÿÿ(ÿ$"$ÿ)ÿÿÿKÿ&ÿ!ÿ
       (!ÿÿÿ"!&ÿÿ!&-&ÿ#ÿÿ)ÿÿ"ÿÿ(*$ÿ+ÿ*+ÿÿ+ÿ
       $%!+ÿ"ÿÿ(!+ÿÿ$(ÿ)ÿ&ÿÿÿ) ÿ"ÿÿ"!!#-Lÿ
       ÿ
       ÿÿ$($ÿ"ÿÿ!ÿ&+ÿ"ÿÿK(&$ÿÿ%!%&ÿÿÿÿ#ÿÿÿ
             ÿ"(!Mÿ
       ÿ
       ÿNÿ"ÿÿ!ÿ&ÿ*&ÿ$")-ÿ'ÿ&ÿ&$ÿ"ÿÿ
             "$ÿ&ÿ!#Mÿ
       ÿ
       Oÿÿ#&ÿ"ÿ) ÿ$ÿ$!(&-ÿ'ÿ"ÿ-ÿÿÿÿ
             "(!ÿ&ÿ$(!+ÿ*!ÿÿÿÿÿÿ"(!Mÿ&ÿ
             ÿ
       ,ÿÿ#&ÿ"ÿP) ÿ$ÿ-ÿÿÿÿ"(!ÿ$!(&-ÿÿ"ÿ
             K(&-)ÿ"ÿ&)!ÿÿÿÿ"ÿÿ&ÿQ-ÿÿ#ÿ&ÿ-ÿÿ
             &"(!ÿ
             ÿ
  .R0ÿ :26;<9=ÿ57ÿS@@=29ÿ25ÿT=2963Rÿ79ÿU9=@29=ÿ/79ÿV962;DÿÿWÿ"!(ÿ"ÿÿ'ÿ$(!ÿ
       ÿÿ+ÿ"ÿÿ&ÿ*ÿ$(!ÿÿÿ*"ÿÿ$(ÿÿÿ(ÿ
       $"$ÿÿ!ÿ$"$+ÿÿÿ$)!ÿÿ$ÿÿ"+ÿÿ
       ÿÿÿÿÿ*ÿ&ÿ"ÿ!ÿ)ÿ*ÿ$&&ÿÿ*&)ÿÿ"!(ÿÿ
       $(ÿÿ&"&ÿ&!-!+ÿ&ÿK(&-)ÿ)ÿ*ÿ&ÿ-ÿÿ&"(!-ÿ
       ÿÿ#ÿ$ÿÿÿ$"$ÿ(ÿÿÿÿÿÿ$&-+ÿÿÿ
       $&-ÿ)ÿ*ÿ&)&ÿ
  ÿ
  123ÿ56789DÿÿXY1>Z[\3]ÿ
       ÿ
  .20ÿ ^=3=92;DÿÿI )!$ÿ#ÿGH_ÿ`Jÿ&ÿÿ(!ÿÿa(&ÿÿ!!ÿ&%ÿ
       $&-ÿ
  ÿ
       ÿb $ÿÿWÿ!""ÿ)(ÿ%ÿ#ÿÿ()) ÿ&ÿ$)!ÿÿ$ÿÿ
             $)!$ÿ#ÿGH_ÿ̀ Jÿ&ÿÿ(!ÿÿa(&ÿ
       ÿ
       ÿ "ÿ"ÿc%$ÿÿWÿ!""ÿ)(ÿ"!ÿÿ "ÿ"ÿ%$ÿ"ÿÿ$ÿ-ÿ
             #ÿÿ "ÿ"ÿ%$ÿ"ÿÿ()) ÿ&ÿ$)!ÿ
       ÿ
  .d0ÿ X6847e=9Aÿ>73/=9=34=ÿ23fÿX684;78<9=8Dÿ
       ÿ
       ÿI "$ÿ"ÿÿÿh!ÿ!!ÿ&"&ÿ&"(!+ÿÿÿ)(ÿ$&($ÿÿ
             )-ÿ&ÿi$-ÿÿ")ÿa(&ÿ*ÿGH_ÿ`Jÿ#ÿÿ)ÿ
             !)ÿÿ"ÿÿÿh!ÿ#ÿ&&+ÿÿ!ÿ(ÿ$"$ÿ
                                                    ÿ                                   ÿ
       ÿ                                    EXHIBIT A
                                                2
                                            EXHIBIT 3
                                               34
Case 8:20-ap-01149-SC       Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                  Desc
                            Main Document    Page 39 of 42                                      ÿ
                                                                                                ÿ
                                                                                                ÿ
                                                                                     123ÿ56789ÿ
       ÿ
            ÿÿÿÿÿÿÿ !"#ÿ$%&%&ÿ
            %'(ÿ)*ÿ!+#ÿ,$&-ÿÿ
            ÿ
       %&ÿ.ÿ/(ÿ!'-ÿÿ0ÿ,ÿ(*ÿ(ÿÿ12ÿÿ'(ÿ1ÿ''(ÿ(ÿ
            3ÿ(ÿ'ÿ(ÿÿ1(ÿÿÿÿ4+!ÿ,$5%(&%&-ÿÿ6ÿ
            3ÿ(ÿ'ÿ7ÿ8ÿ(ÿÿ7ÿ'ÿÿÿ1ÿ9ÿ)*ÿ!+#ÿ
            ,$-ÿ
       ÿ
  :;<ÿ =>?@ABCÿDEÿF>GCÿH?I;@EIABCIÿEBÿJEEKCB>DCÿ?LÿH?I;EMCBNOÿ
       ÿ
       %&ÿP(-ÿÿQÿRÿ1ÿ1'*ÿ7ÿÿÿ)*ÿÿÿÿÿÿ
            ÿ(ÿ72ÿ(ÿ'(*ÿ1ÿSÿÿ8ÿ(*ÿ'ÿ(ÿÿ!+#ÿ
            ,$5,T,ÿÿ!+#ÿUÿÿ((ÿ7ÿÿ-ÿ
       ÿ
       %&ÿVÿÿ#(-ÿÿ#ÿÿÿÿÿ(*ÿ1ÿ(ÿÿ8*2ÿÿ
            '(ÿ1ÿ1ÿÿ'ÿÿ)*ÿ'ÿÿ(ÿÿ(ÿÿÿ8ÿ(ÿ
            8*ÿ'-ÿÿWÿÿÿ')*ÿÿÿ18ÿ'(*ÿÿ((ÿÿ
            -ÿÿQÿ(ÿ)*ÿ(1ÿÿÿ'(ÿÿ)*ÿÿÿÿÿÿ
            (ÿ72ÿÿ''ÿ'(*ÿ1ÿ1ÿ7ÿÿ18ÿ'(*ÿ7ÿ,ÿ(*ÿ
            ÿ8ÿ'ÿÿ''ÿ'(*ÿÿ(ÿÿ9ÿÿ1ÿ(ÿ
            '*ÿÿ1ÿÿÿ8*ÿÿÿ)ÿ-ÿ
       ÿ
       %T&ÿV8ÿ#('-ÿÿWÿÿ'(ÿ(ÿ()ÿÿ8ÿÿ'2ÿÿ'(*ÿSÿ
            8*ÿ1ÿÿ(ÿ8ÿ(ÿÿÿ1ÿÿ7ÿ(ÿ7ÿ
            '(ÿ)*ÿÿ'(-ÿ
       ÿ
            %X&ÿ6ÿ'(ÿ1ÿ)ÿ(ÿÿ ÿ1ÿ(ÿ1ÿ*2ÿ
                  '((*ÿ(ÿ7ÿ'((*2ÿ(ÿ'ÿÿ(ÿ1(ÿÿ)ÿ
                  1ÿ(ÿÿ(ÿ(ÿÿÿ(ÿ'ÿ(ÿ(ÿÿ
                  (ÿ'(*ÿ(ÿÿ(ÿ-ÿ
            ÿ
            %+&ÿ6ÿ'(ÿ1ÿÿ1'*ÿÿÿÿÿÿ1ÿ(ÿ
                  ÿ8*ÿ9ÿ1ÿÿ)(ÿÿÿ'-ÿÿÿR(1'2ÿÿÿ
                  *ÿÿ(ÿ(7ÿÿ(ÿ(*ÿÿÿ2ÿÿ'(ÿ1ÿ
                  (2ÿ8)(12ÿ)ÿÿ(*ÿ(ÿÿ(*ÿÿ
                  (72ÿ7ÿ)*ÿ(ÿ'(*Yÿ2ÿ'((*ÿ(-ÿ
            ÿ
            %"&ÿWÿÿ()ÿÿÿ'(ÿÿ(ÿ((ÿÿ(ÿ'(*ÿÿ
                  '(ÿ)*ÿÿ''ÿ'(*2ÿÿÿ7ÿÿÿÿ
                  8*ÿ1-ÿ
       ÿ
       %U&ÿ"'(ÿÿ#(Zÿ/(-ÿÿ6ÿ(ÿÿ(*ÿ'(*ÿÿÿ'(ÿÿ
            ÿ'2ÿÿ(ÿÿ1ÿÿ'(2ÿÿÿ'8ÿÿ18ÿ'(*ÿÿ
            1(ÿ(*ÿÿ''(ÿÿ'(ÿ9ÿ)*ÿÿÿ7ÿ
            ,ÿ(*ÿÿÿ1ÿÿ'(ÿ7ÿÿÿÿ1'ÿÿ(2ÿ
            ÿÿ(ÿ([ÿ)*ÿ!+#ÿ,T,ÿ(ÿ4+!ÿ 5T-
       ÿ
       ÿ
                                                     ÿ                                     ÿ
       ÿ                                    EXHIBIT A
                                                3
                                            EXHIBIT 3
                                               35
Case 8:20-ap-01149-SC      Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11               Desc
                           Main Document    Page 40 of 42                                   ÿ
                                                                                            ÿ
                                                                                            ÿ
                                                                                123ÿ567897ÿ
       ÿ
       ÿÿÿÿÿ!ÿ"ÿ"#!$ÿ%&!$ÿÿ%ÿ#!$"'ÿ
            !ÿÿ"&ÿ%ÿ%'ÿÿ"&'ÿ(!)ÿ%ÿ#$!!ÿ$*+%ÿ,ÿ$!'ÿ
            %#ÿ#"*$ÿ*#ÿ-.ÿ/0ÿ%#ÿ/01ÿ
       ÿ
  123ÿ5678972ÿÿ34567893:ÿ376;<9=>5ÿ?ÿ39>9=>47=@ÿA414=B@ÿC=3ÿ67D495ÿ
       ÿ
  EFGÿ 3HIHJIKLJÿMNÿDOLPLQJRKJSÿDFOIN2ÿÿT)ÿ,&&(!ÿ#!$"'ÿ#"*$ÿ%#ÿ,ÿ,ÿ
       $!"ÿ),ÿ*$ÿÿ+ÿ,!&#ÿ(!)ÿ)ÿ"&Uÿ*!&ÿ)ÿ!$ÿ%ÿ"#!ÿ!ÿ()!")ÿ)ÿ
       #"*ÿÿ,ÿ,ÿ$!"ÿ!$ÿ!ÿ!$$*Vÿ
       ÿ
       ÿT%$"!$ÿ,ÿ#$!!$ÿ*ÿ%&ÿW%!%!Xÿ
       ÿT%$"!$ÿ,ÿ#$!!$ÿ*ÿ(!ÿY*$!$Xÿ
       0ÿZ %!$Xÿ
       1ÿ[$($ÿÿ+\"!$ÿÿ! %!$Xÿ
       ÿY*$$ÿ,ÿ)ÿ#*"!ÿ,ÿ#"*$ÿÿÿ!$"ÿ%!+&ÿ)!$Xÿ
       ]ÿ$$$ÿÿ+\"!$ÿÿY*$$ÿ,ÿ)ÿ#*"!ÿ,ÿ#"*$ÿÿÿ!$"ÿ
            %!+&ÿ)!$Xÿ
       /ÿY*$$ÿ,ÿ%#!$$!Xÿ
       ^ÿ$$$ÿÿ+\"!$ÿÿY*$$ÿ,ÿ%#!$$!Xÿ
       ÿ_!"$ÿ,ÿ`$!!aÿ*&$$ÿ,!&!ÿ!$ÿY*!#ÿ!ÿ#ÿÿ+%!ÿ!$$*%"ÿ,ÿ%ÿ
            $*+%ÿ!ÿ%)ÿ#!$!"Xÿ%#ÿ
       ÿb*+%ÿÿb*+%ÿ̀*"$ÿT"*ÿ
       ÿ
  EMGÿ DHOKLRÿLcÿ3HIHJIKLJÿcLOÿ3KdeLfHONÿ3LeQgHJId2ÿÿ`!$"'ÿ#"*$ÿ*$ÿ+ÿ)&#ÿ
       +'ÿ)ÿ%'ÿ,ÿ)ÿ*#!ÿ%'ÿ#!ÿ*$ÿ*$*%ÿÿ)!$ÿ*&ÿ,ÿ)ÿ
       !#ÿ$"!,!#ÿ!ÿÿ/+ÿ,ÿ)ÿ!ÿ,ÿW)!+!$aÿ*&$$ÿ)(!$ÿ
       ##ÿ+'ÿ)ÿ"*ÿ
  ÿ
  EeGÿ AKhKJSÿLcÿ3KdeLfHONÿ3LeQgHJId2ÿ
       ÿi)ÿY*!#ÿ!ÿ%ÿ"#!aÿ&'ÿ)%ÿ%ÿ,ÿ)ÿ#"*ÿ)%ÿ!$ÿ!ÿ!$$*ÿ
             *$ÿ+ÿ,!&#ÿ(!)ÿ)ÿ"*ÿ
       ÿi)ÿ,!&#aÿ#!$"'ÿ#"*$ÿ*$ÿ+ÿ$*+!#ÿ(!)ÿ%ÿ!"ÿ,ÿ,!&!ÿ)%ÿ
             !#!,!$ÿ)ÿ#%aÿ!aÿ%#ÿ&%"ÿ,ÿ)ÿ)%!ÿÿ!%&ÿ!ÿ()!")ÿ!ÿ!$ÿÿ+ÿ
             ,,#ÿ
       0ÿj!!%&ÿ#$!!ÿ%$"!$ÿ%ÿ%#ÿ%$ÿ!%&ÿW)!+!$ÿ%#ÿ*$ÿ+ÿ#&!#ÿ
            ÿ)ÿ\*#ÿ,ÿ*$ÿ%ÿ)ÿ)%!ÿÿ!%&ÿÿT)ÿ!!%&ÿ#$!!ÿ%$"!ÿ%#ÿ%ÿ
            "'ÿ*$ÿ+ÿ&##ÿ(!)ÿ)ÿ"&Uÿ*$*%ÿÿÿ/0+ÿÿ
  ÿ
  ERGÿ 6LPKHdÿLcÿ3KdeLfHONÿ3LeQgHJId2ÿ
       ÿk&$$ÿ%ÿ%&!"%+&ÿ"!ÿ#ÿ)(!$ÿ!#$aÿ%'ÿ!'ÿ%'ÿ+%!ÿ%ÿ
             "'ÿ,ÿ%'ÿ#!$"'ÿ#"*ÿ#$"!+#ÿ!ÿ$*+$"!ÿ%ÿ,ÿ)!$ÿ*&ÿ+'ÿ
             %U!ÿ%ÿ(!ÿY*$ÿ),ÿÿ)ÿ"&Uÿ%#ÿ%'!ÿ#*&!"%!ÿ"$$ÿ
       ÿ
       ÿ
                                                  ÿ                                    ÿ
       ÿ                                  EXHIBIT A
                                              4
                                          EXHIBIT 3
                                             36
            Case 8:20-ap-01149-SC                  Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                     Desc
                                                   Main Document    Page 41 of 42



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify):
1. Complaint for Avoidance and Recovery of Voidable Transfers
2. Early Meeting of Counsel and Status Conference Instructions; Summons and Notice of Status Conference in
Adversary Proceeding [LBR 7004-1]
3. Plaintiff’s Notice of Required Compliance with FRBP 7026 and LBR 7026-1
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
______, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Simeon Osborn
2025 1st Ave Ste. 1200
Seattle, WA 98121-3119
King County

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)           , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 21, 2020                          Anastasia Vedrova                                /s/ Anastasia Vedrova
 Date                                      Printed Name                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:20-ap-01149-SC                  Doc 4 Filed 10/21/20 Entered 10/21/20 14:26:11                                     Desc
                                                   Main Document    Page 42 of 42



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): Summons Service Executed Re Service of:
1. Complaint for Avoidance and Recovery of Voidable Transfers
2. Early Meeting of Counsel and Status Conference Instructions; Summons and Notice of Status Conference in
Adversary Proceeding [LBR 7004-1]
3. Plaintiff’s Notice of Required Compliance with FRBP 7026 and LBR 7026-1
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    •   Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
    •   Jack A. Reitman jareitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) October 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

United States Trustee (SA)
411 W Fourth St., Suite 7160
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)           , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 21, 2020                          Anastasia Vedrova                                /s/ Anastasia Vedrova
 Date                                      Printed Name                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
